404 So.2d 148 (1981)
Steve ADAMS, Appellant,
v.
LAKE CITY COMMUNITY COLLEGE, Appellee.
No. YY-127.
District Court of Appeal of Florida, First District.
September 14, 1981.
*149 Julian E. Collins of Collins & Griffin, Lake City, for appellant.
Frank M. Gafford, Lake City, for appellee.
McCORD, Judge.
Appellant appeals from the action taken by the District Board of Directors, Lake City Community College, in finding that he was insubordinate to his superior and in recording that finding in his personnel record. The case arose after appellant, a microbiology instructor at the college, in response to a suggestion by his dean that he hold his lectures in Galloway Auditorium, stated: "Hell, no, I won't do it, and I'll fight you all the way if you try to make me..." We have considered appellant's contention that his remarks to the dean did not constitute insubordination but find it to be without merit. Muldrow v. Board of Public Instruction of Duval County, 189 So.2d 414 (Fla. 1st DCA 1966). We have also considered the recent opinion of this Court in Smith v. School Board of Leon County, Florida, 405 So.2d 183 (Fla. 1st DCA 1981), and find that case not pertinent to the issue here since the court there was dealing with gross insubordination as defined by rule of the school board.
AFFIRMED.
ROBERT P. SMITH, Jr., C.J., and MILLS, JJ., concur.